                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                        Case No. 19-CR-00184-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                                                                             MOTION TO DISMISS INDICTMENT
                                  14              v.
                                                                                             Re: Dkt. No. 17
                                  15        MANUEL CEJA-MELCHOR,
                                  16                     Defendant.

                                  17

                                  18            Before the Court is Defendant Manuel Ceja-Melchor’s (“Defendant”) motion to dismiss

                                  19   the Indictment for illegal reentry following deportation in violation of 8 U.S.C. § 1326. ECF No.

                                  20   26 (“Mot.”). Having considered the filings of the parties, the relevant law, and the record in this

                                  21   case, the Court GRANTS Defendant’s motion to dismiss the Indictment.

                                  22   I.       BACKGROUND
                                  23         A. Factual Background

                                  24            Defendant, a citizen of Mexico, entered the United States without inspection and, on or

                                  25   about June 13, 1991, adjusted his status to that of a lawful permanent resident. ECF No. 28-3

                                  26   (“NTA”). Defendant has multiple criminal convictions including a March 5, 2012 conviction for

                                  27   the transportation of a controlled substance in violation of California Health and Safety Code

                                  28                                                     1
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   Section 11352(a). Id.; see also ECF No. 28 (“Vargas Decl.”) ¶ 7.

                                   2          On December 19, 2012, after the Government received a lead on Defendant and performed

                                   3   a criminal history check, Deportation Officer David Vargas prepared a Form I-862, Notice to

                                   4   Appear (“NTA”) charging Defendant with removability under sections 237(a)(2)(A)(iii) and

                                   5   237(a)(2)(B)(i) of the Immigration and Nationality Act (“INA”). Vargas Decl. ¶¶ 7–8; NTA at 3.

                                   6   The NTA did not identify the address of the immigration court at which the NTA would be filed.

                                   7   NTA at 1. Instead, under the text, “YOU ARE ORDERED to appear before an immigration judge

                                   8   of the United States Department of Justice at:,” the NTA was left blank. Id.

                                   9          On December 20, 2012, Defendant was taken into custody. Vargas Decl. ¶ 9. Defendant

                                  10   was issued an Order of Release on Recognizance after the Government learned that numerous

                                  11   detention facilities had no available bed space, and Defendant promised not to violate any local,

                                  12   State, or Federal laws or ordinances. Id. ¶ 10.
Northern District of California
 United States District Court




                                  13          On or about June 17, 2017, Defendant was arrested by the Salinas Sheriff’s Department for

                                  14   possession and sale of a controlled substance, carrying loaded firearms, obstructing a public

                                  15   officer, driving with a suspended license, and a probation violation. Id. ¶ 12. Due to Defendants’

                                  16   failure to comply with the terms of his release, Defendant was taken back into custody on August

                                  17   11, 2017.

                                  18          On August 31, 2017, Defendant was issued a Notice of Hearing (“NOH) that informed him

                                  19   that he was scheduled for a custody hearing on September 20, 2017 at 1:00 p.m. at Immigration

                                  20   Court located at 630 Sansome Street, 4th Floor, Courtroom 2, San Francisco, CA 94111. See ECF

                                  21   No. 28-9 (“August 31, 2017 NOH”). At the September 20, 2017 hearing, Defendant, through his

                                  22   counsel, indicated that he wanted to be ordered removed from the United States. Vargas Decl.

                                  23   ¶ 14. Defendant’s counsel, however, asked for a one-week continuance to ensure that Defendant

                                  24   truly wanted a removal order instead of a voluntary departure. Id. The Immigration Court granted

                                  25   the request for a continuance and issued a Notice of Hearing before the Immigration Court located

                                  26   at 630 Sansome Street, 4th Floor, Courtroom 2, San Francisco, CA 94111. Id., see also ECF No.

                                  27   28-10 (“September 20, 2017 NOH”). At the September 27, 2017 hearing, the Immigration Judge

                                  28                                                     2
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   asked Defendant’s counsel if Defendant wanted to consider voluntary departure. Defendant’s

                                   2   counsel indicated yes, but the Immigration Judge ultimately denied voluntary departure and

                                   3   ordered Defendant removed. Vargas Decl. ¶ 15; ECF No. 28-11 (“September 2017 removal

                                   4   order”). Defendant waived his right to appeal. Id.

                                   5         B. Procedural History
                                   6            On April 18, 2019, a grand jury in the Northern District of California returned an

                                   7   Indictment (“Indictment”) that charged Defendant with one count of violating 8 U.S.C. § 1326(a),

                                   8   Illegal Reentry of Removed Alien. ECF No. 1 (“Indictment”). Specifically, the grand jury

                                   9   charged as follows: “On or about April 4, 2019, in Monterey County in the Northern District of

                                  10   California, the [D]efendant, . . . an alien, previously having been excluded, deported and removed

                                  11   from the United States on or about July 6, 2018, was found in the United States, with the Attorney

                                  12   General of the United States and the Secretary for Homeland Security not having expressly
Northern District of California
 United States District Court




                                  13   consented to a re-application by the [D]efendant for admission into the United States.” Id. at 1.

                                  14            On January 26, 2020, Defendant filed a motion to dismiss the Indictment. ECF No. 26

                                  15   (“Mot.”). On March 11, 2020, the Government opposed the motion, ECF No. 27 (“Opp’n”), and

                                  16   on April 1, 2020, Defendant filed a reply, ECF No. 32 (“Reply”).

                                  17   II.      LEGAL STANDARD
                                  18            A. Motion to Dismiss Indictment

                                  19            Under Federal Rule of Criminal Procedure 12(b)(3)(B)(v), a defendant may move to

                                  20   dismiss an indictment on the ground that the indictment “fail[s] to state an offense.” In

                                  21   considering a motion to dismiss an indictment, a court must accept the allegations in the

                                  22   indictment as true and “analyz[e] whether a cognizable offense has been charged.” United States

                                  23   v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). “In ruling on a pre-trial motion to dismiss an

                                  24   indictment for failure to state an offense, the district court is bound by the four corners of the

                                  25   indictment.” Id. A motion to dismiss an indictment can be determined before trial “if it involves

                                  26   questions of law rather than fact.” United States v. Shortt Accountancy Corp., 785 F.2d 1448,

                                  27   1452 (9th Cir.), cert. denied, 478 U.S. 1007 (1986).

                                  28                                                      3
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                              B. Collateral Attack on a Deportation
                                   1
                                              “For a defendant to be convicted of illegal reentry under 8 U.S.C. § 1326, the Government
                                   2
                                       must establish that the defendant left the United States under order of exclusion, deportation, or
                                   3
                                       removal, and then illegally reentered.” United States v. Raya-Vaca, 771 F.3d 1195, 1201 (9th Cir.
                                   4
                                       2014) (internal quotation marks and citation omitted). “A defendant charged under § 1326 has a
                                   5
                                       due process right to collaterally attack his removal order because the removal order serves as a
                                   6
                                       predicate element of his conviction.” Id. (internal quotation marks and citation omitted).
                                   7
                                              To demonstrate that a prior deportation cannot serve as the basis for an indictment for
                                   8
                                       illegal reentry, 8 U.S.C. § 1326(d) requires that a defendant “demonstrate that (1) he exhausted the
                                   9
                                       administrative remedies available for seeking relief from the predicate removal order; (2) the
                                  10
                                       deportation proceedings ‘improperly deprived [him] of the opportunity for judicial review’; and
                                  11
                                       (3) the removal order was ‘fundamentally unfair.’” Id. (quoting 8 U.S.C. § 1326(d)) (brackets in
                                  12
Northern District of California




                                       original). “To satisfy the third prong—that the order was fundamentally unfair—the defendant
 United States District Court




                                  13
                                       bears the burden of establishing both that the deportation proceeding violated his due process
                                  14
                                       rights and that the violation caused prejudice.” Id. (internal quotation marks, citation, and brackets
                                  15
                                       omitted).
                                  16
                                       III.   DISCUSSION
                                  17
                                              In Defendant’s motion to dismiss the Indictment, Defendant asserts that the United States
                                  18
                                       Department of Homeland Security’s failure to file a proper Form I-862, Notice to Appear
                                  19
                                       (“NTA”), with the Immigration Court deprived the Immigration Court of jurisdiction to remove
                                  20
                                       Defendant. Mot. at 2–7. Defendant asserts that this failure provides the grounds for Defendant to
                                  21
                                       collaterally attack the Indictment under 8 U.S.C. § 1326(d). Id. at 7–8. Defendant also claims that
                                  22
                                       the Court should dismiss the Indictment because Defendant received ineffective assistance of
                                  23
                                       counsel and because the Immigration Judge failed to advise Defendant of his eligibility for
                                  24
                                       discretionary relief. Id. at 8–10.
                                  25
                                              For the reasons outlined below, the Court agrees with Defendant that the Immigration
                                  26
                                       Court lacked jurisdiction to issue the September 2017 removal order because of the defective
                                  27

                                  28                                                     4
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   NTA. Further, this lack of jurisdiction permits Defendant to collaterally attack the Indictment

                                   2   under 8 U.S.C. § 1326(d). Because these facts are sufficient to warrant dismissal of the

                                   3   Indictment, the Court need not address Defendant’s additional arguments.

                                   4          A. The Immigration Court Lacked Jurisdiction over Defendant
                                   5          Defendant argues that the September 2017 removal order cannot constitute a prior lawful

                                   6   deportation that supports the single count violation of 8 U.S.C. § 1326(a), Illegal Reentry of

                                   7   Removed Alien, charged in the Indictment. Mot. at 1. This is so, Defendant claims, because the

                                   8   NTA “did not identify the court where the NTA would be filed, [which failed] to vest the Court

                                   9   with jurisdiction” pursuant to 8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6). Id. at 2.

                                  10          In response, the Government makes two arguments. First, the Government asserts that the

                                  11   requirements of 8 C.F.R. § 1003.14(a) is not actually jurisdictional in nature. Instead, the

                                  12   Government maintains that 8 C.F.R. § 1003.14(a) sets forth only a “claim-processing rule” that
Northern District of California
 United States District Court




                                  13   does not limit the Immigration Court’s adjudicatory authority. Opp’n at 4–13. Second, the

                                  14   Government asserts that even if 8 C.F.R. § 1003.14(a) is jurisdictional in nature, Defendant had

                                  15   “actual notice” of the removal hearing such that jurisdiction adequately vested in the Immigration

                                  16   Court in any event. Id. at 13–15.

                                  17          The Court agrees with Defendant. The defective NTA deprived the Immigration Court of

                                  18   jurisdiction over Defendant for the purposes of the September 2017 removal order. The

                                  19   Government’s actions following the filing of the defective NTA did not vest the Immigration

                                  20   Court with jurisdiction.

                                  21          The Court begins by providing a brief background of the statutory and regulatory scheme

                                  22   that sets forth the contents an NTA must contain. The Court then analyzes the question of whether

                                  23   8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) set forth jurisdictional rules. Finally, the

                                  24   Court turns to the question of whether Defendant’s purported “actual notice” of the address of the

                                  25   Immigration Court in which the NTA was filed may remedy a jurisdictional defect in the NTA.

                                  26          1. Statutory and Regulatory Background
                                  27          The Court begins by providing background on the regulatory scheme that sets forth the

                                  28                                                     5
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   content that an NTA must contain. The Immigration and Nationality Act, 8 U.S.C. § 1101, et seq.,

                                   2   broadly delegates authority to the Attorney General to “establish such regulations . . . as the

                                   3   Attorney General determines to be necessary for carrying out this section.” 8 U.S.C. § 1103(g)(2).

                                   4   Pursuant to this grant of authority, the Attorney General has promulgated regulations that speak to

                                   5   the “[j]urisdiction and commencement of proceedings” in Immigration Court. 8 C.F.R. § 1003.14.

                                   6   In particular, 8 C.F.R. § 1003.14(a) dictates that “[j]urisdiction vests, and proceedings before an

                                   7   Immigration Judge commence, when a charging document is filed with the Immigration Court by

                                   8   the Service.” 8 C.F.R. § 1003.14(a). A “charging document” is defined in the regulations to

                                   9   consist of several types of documents, potentially including “a Notice to Appear.” 8 C.F.R.

                                  10   § 1003.13. Finally, the regulations require that an NTA contain certain information. 8 C.F.R.

                                  11   § 1003.15(b). Importantly for the instant case, the regulations dictate that an NTA “must” include

                                  12   the “address of the Immigration Court where the Service will file” the NTA. 8 C.F.R. §
Northern District of California
 United States District Court




                                  13   1003.15(b)(6).

                                  14          It is undisputed that the NTA at issue in the instant case lacked the “address of the

                                  15   Immigration Court where the Service” would file the NTA, as required by 8 C.F.R. §

                                  16   1003.15(b)(6). NTA at 1. Accordingly, the first question before the Court is whether 8 C.F.R. §

                                  17   1003.14(a) and 8 C.F.R. § 1003.15(b)(6) set forth jurisdictional rules, such that the NTA’s failure

                                  18   to include the “address of the Immigration Court where the Service will file” the NTA deprived

                                  19   the Immigration Court of jurisdiction to issue the September 2017 removal order.

                                  20          2. 8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) Set Forth Jurisdictional Rules
                                  21          Defendant’s motion to dismiss the Indictment is premised on the argument that 8 C.F.R.

                                  22   § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) set forth rules that govern the jurisdiction of the

                                  23   Immigration Court. As Defendant puts it, the “regulation requiring identification of the court

                                  24   address where the NTA will be filed goes to the authority of the immigration court to adjudicate a

                                  25   case—i.e., to the court’s subject matter jurisdiction.” Reply at 8. The Government disagrees, and

                                  26   argues that the regulations only set forth a “claim-processing rule.” Opp’n at 5. Thus, the

                                  27   Government claims that the failure to include the Immigration Court address in the NTA did not

                                  28                                                     6
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   deprive the Immigration Court of jurisdiction over Defendant’s removal proceedings because “the

                                   2   regulations [do not] limit the Immigration Court’s adjudicatory authority.” Id. at 5.

                                   3           The Court agrees with Defendant. The requirement that an NTA include the “address of

                                   4   the Immigration Court where the Service will file” the NTA, 8 C.F.R. § 1003.15(b)(6), is

                                   5   jurisdictional in nature. The Court reaches this conclusion because it is bound by a recent Ninth

                                   6   Circuit decision, Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019). According to Defendant,

                                   7   the Ninth Circuit’s recent decision in Karingithi held that the applicable regulations “govern the

                                   8   subject matter jurisdiction” of the Immigration Court. Reply at 1. Thus, because “Karingithi is

                                   9   binding on this Court,” Defendant claims that the Court must reject Defendant’s argument that 8

                                  10   C.F.R. § 1003.15(b) only sets forth a claim-processing rule. Id. at 2. The Court agrees.

                                  11   Karingithi stands for the proposition that 8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) are

                                  12   jurisdictional in nature.
Northern District of California
 United States District Court




                                  13           In Karingithi, the Ninth Circuit considered the question of whether the Immigration Court

                                  14   lacked jurisdiction over removal proceedings when the NTA that served as the charging document

                                  15   failed to specify the date and time of the removal hearing as required by 8 U.S.C. §

                                  16   1229(a)(1)(G)(i). 913 F.3d at 1159–60. The Ninth Circuit answered this question in the negative.

                                  17   Id. at 1160. In the course of doing so, the Ninth Circuit held that “the regulations, not § 1229(a),

                                  18   define when jurisdiction vests.” Accordingly, because the operative regulations indicate that the

                                  19   date and time of the removal hearing need only be provided “where practicable,” 8 C.F.R.

                                  20   § 1003.18(b), the Ninth Circuit held that omission of that information did not affect the

                                  21   Immigration Court’s ability to hold a removal hearing. 913 F.3d at 1160. As the Ninth Circuit put

                                  22   it, “[t]he regulatory definition, not the one set forth in § 1229(a), governs the Immigration Court’s

                                  23   jurisdiction. A notice to appear need not include time and date information to satisfy this

                                  24   standard. Karingithi’s notice to appear met the regulatory requirements and therefore vested

                                  25   jurisdiction in the IJ.” Id. (emphasis added).

                                  26           The natural import of the Karingithi court’s holding is that “[t]he regulatory definition” of

                                  27   an NTA “governs the Immigration Court’s jurisdiction.” Id. The regulatory definition of an NTA

                                  28                                                     7
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   includes the requirement that an NTA include the “address of the Immigration Court where the

                                   2   Service will file” the NTA, 8 C.F.R. § 1003.15(b)(6). Thus, the requirement outlined in 8 C.F.R.

                                   3   § 1003.15(b)(6) “governs the Immigration Court’s jurisdiction.” This is precisely the conclusion

                                   4   that this Court and most of the district courts in the Ninth Circuit have reached when confronted

                                   5   with the applicability of Karingithi’s holding to the question before the Court. See, e.g., United

                                   6   States v. Suchite-Ramirez, No. 19-CR-00118-RMP, 2019 WL 4396142, at *2 (E.D. Wash. Sept.

                                   7   13, 2019) (holding that the Government’s argument that 8 C.F.R. § 1003.15(b)(6) is claim-

                                   8   processing “directly contradicts the Ninth Circuit’s reasoning in Karingithi”); United States v.

                                   9   Gutierrez-Ramirez, No. 18-CR-00422-BLF, 2019 WL 3346481, at *6 (N.D. Cal. July 25, 2019)

                                  10   (“[I]t is clear that Karingithi contemplates that Section 1003.15 is jurisdictional.”); United States

                                  11   v. Ramos-Urias, No. 18-CR-00076-JSW, 2019 WL 1567526, at *2 (N.D. Cal. Apr. 8, 2019)

                                  12   (“Karingithi and Bermudez-Cota teach that satisfying the regulations, not the statute, is crucial to
Northern District of California
 United States District Court




                                  13   establish the Immigration Court’s jurisdiction.”); United States v. Rosas-Ramirez, No. 18-CR-

                                  14   00053-LHK, 2019 WL 6327573, at *4 (N.D. Cal. Nov. 26, 2019) (“Karingithi stands for the

                                  15   proposition that 8 C.F.R. § 1003.15(b) is jurisdictional in nature.”); United States v. Nunez-

                                  16   Romero, No. 18-CR-00425-LHK-1, 2020 WL 1139642, at *4 (N.D. Cal. Mar. 9, 2020)

                                  17   (“Karingithi stands for the proposition that 8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) are

                                  18   jurisdictional in nature.”).

                                  19           As discussed supra, the language of the regulations governing the jurisdiction of the

                                  20   Immigration Court also supports the Karingithi court’s conclusion. The regulations provide that

                                  21   jurisdiction “vests” only “when a charging document is filed with the Immigration Court,” 8

                                  22   C.F.R. § 1003.14, and a “Notice to Appear,” is such a “charging document,” 8 C.F.R. § 1003.13.

                                  23   The regulation at 8 C.F.R. § 1003.15(b)(6) provides that an NTA “must also include” “[t]he

                                  24   address of the Immigration Court where the Service will file the Order to Show Cause and Notice

                                  25   to Appear.” Id. Thus, by the plain language of the regulations, a document that lacks “[t]he

                                  26   address of the Immigration Court where the Service will file the Order to Show Cause and Notice

                                  27   to Appear” is not an NTA, and therefore cannot “vest” jurisdiction with the Immigration Court. 8

                                  28                                                      8
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   C.F.R. §§ 1003.14, 1003.15(b)(6).

                                   2          Further, as United States District Judge Jeffrey White has noted, 8 C.F.R. §§ 1003.15(a)

                                   3   and (c) contain a disclaimer that omission of the information mandated by those sections “shall not

                                   4   be construed as affording the alien any substantive or procedural rights.” 8 C.F.R. § 1003.15(a),

                                   5   (c); Ramos-Urias, 2019 WL 1567526, at *2. By contrast, the regulation at issue in the instant

                                   6   motion, 8 C.F.R. § 1003.15(b), lacks such a disclaimer, which further confirms the jurisdictional

                                   7   scope of 8 C.F.R. § 1003.15(b). See also United States v. Benitez-Dominguez, No. 19-CR-99

                                   8   (NGG), 2020 WL 903008, at *7 & n.5 (E.D.N.Y. Feb. 24, 2020) (relying on distinction between 8

                                   9   C.F.R. § 1003.15(b) and neighboring subsections to conclude that “NTA lacked the address of the

                                  10   immigration court where it was to be filed is an independently sufficient error that deprived the

                                  11   immigration court of jurisdiction to order . . . removal”).

                                  12          For instance, as Judge White noted, 8 C.F.R. § 1003.15(c) dictates that “[i]n the Notice to
Northern District of California
 United States District Court




                                  13   Appear for removal proceedings, the Service shall provide the following administrative

                                  14   information to the Immigration Court.” Section 1003.15(c) goes on to list various pieces of

                                  15   information, such as the “alien’s names and any known aliases,” and the “alien’s address.”

                                  16   Ramos-Urias, 2019 WL 1567526, at *2. However, the section contains the aforementioned

                                  17   disclaimer, and the regulation thus dictates that omission of the required information “shall not be

                                  18   construed as affording the alien any substantive or procedural rights.” Id. Section 1003.15(a),

                                  19   which only concerns orders to show cause, also contains the foregoing disclaimer. 8 C.F.R.

                                  20   § 1003.15(a).

                                  21          By contrast, 8 C.F.R. § 1003.15(b), the regulatory section at issue in the instant motion,

                                  22   does not contain the disclaimer. The natural reading of the lack of disclaimer is that omission of

                                  23   the information required by 8 C.F.R. § 1003.15(b)(6) does afford the alien “substantive or

                                  24   procedural rights,” in contrast to 8 C.F.R. §§ 1003.15(a) and (c). See, e.g., United States v.

                                  25   Ramos-Urias, 2019 WL 1567526, at *2 (“The Court agrees with Mr. Ramos-Urias that the

                                  26   absence of the disclaimer in subsection (b) is significant. . . . Drafters of regulations and statutes

                                  27   are presumed to choose their words with precision.” (citations omitted)); see also N.L.R.B. v. SW

                                  28                                                      9
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   Gen., Inc., 137 S. Ct. 929, 940 (2017) (“If a sign at the entrance to a zoo says ‘come see the

                                   2   elephant, lion, hippo, and giraffe,’ and a temporary sign is added saying ‘the giraffe is sick,’ you

                                   3   would reasonably assume that the others are in good health.”).

                                   4          As Judge White noted, this distinction “is particularly sensible.” Id. at *3. Although 8

                                   5   C.F.R. §§ 1003.15(a) and (c) both “describe categories of identifying information of which an

                                   6   alien is likely already aware,” such as the alien’s name and known aliases, 8 C.F.R. § 1003.15(b)

                                   7   demands that an NTA include information about the removal process itself. Id. “It is logical that

                                   8   an NTA’s failure to include an alien’s alias or preferred language, for example, would not carry

                                   9   the same consequences as an NTA’s failure to include . . . the address of the Immigration Court

                                  10   where the NTA would be filed.” Id.

                                  11          Insofar as the Government might argue that Karingithi’s discussion of the jurisdictional

                                  12   import of 8 C.F.R. § 1003.15(b)(6) is dicta, see United States v. Diaz-Lastra, No. 19-CR-00396-
Northern District of California
 United States District Court




                                  13   DWL, 2019 WL 4394542, at *3 (D. Ariz. Sept. 13, 2019) (“Those passages, however, are

                                  14   arguably dicta because they were unnecessary to [] resolve the narrow issue before the court. . .

                                  15   .”), the Court disagrees. The Karingithi court’s discussion of the jurisdictional nature of the

                                  16   regulations served as the point of comparison that the Karingithi court used to resolve the question

                                  17   that the Karingithi court faced. The Karingithi court thus squarely confronted “an issue germane

                                  18   to the eventual resolution of the case, and resolve[d] it after reasoned consideration in a published

                                  19   opinion.” Miranda B. v. Kitzhaber, 328 F.3d 1181, 1186 (9th Cir. 2003). The Karingithi court’s

                                  20   determination that the regulations set forth jurisdictional requirements for the Immigration Court

                                  21   is therefore not dicta. Id.; see also Gutierrez-Ramirez, 2019 WL 3346481, at *6 (“Karingithi

                                  22   clearly contemplates that the requirements in Section 1003.15 are ‘for jurisdictional purposes.’”).

                                  23          Further, and in any event, the Court remains bound by “well-reasoned dicta” of the Ninth

                                  24   Circuit. See, e.g., Bank of Manhattan, N.A. v. F.D.I.C., 778 F.3d 1133, 1136 n.2 (9th Cir. 2015)

                                  25   (“Well-reasoned dicta is the law of the circuit.” (internal quotation marks and citation omitted)).

                                  26   The reasoning of the Karingithi court clearly dictates that 8 C.F.R. § 1003.14(a) and 8 C.F.R.

                                  27   § 1003.15(b)(6) are jurisdictional, and this Court would be bound by this conclusion even if it

                                  28                                                     10
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   were in fact well-reasoned dicta. See, e.g., Andrade v. United States, No. 19-cv-00930-BAS-

                                   2   WVG, 2020 WL 835304, at *4 (S.D. Cal. Feb. 20, 2020) (“This Court cannot ignore the Ninth

                                   3   Circuit’s statements regarding the scope of the law, even when made in dicta.”).

                                   4          Additionally, according to the Government, Karingithi did not address the meaning of the

                                   5   term “jurisdiction” as recited in 8 C.F.R. § 1003.14(a). Opp’n at 11; see also United States v.

                                   6   Medina, No. 18-CR-653-GW, 2019 WL 4462701, at *6 (C.D. Cal. Sept. 4, 2019) (“[N]owhere in

                                   7   [the] decision does the Circuit indicate that the reference to ‘jurisdiction’ means ‘subject matter

                                   8   jurisdiction’ rather than other types of jurisdiction.”). Thus, the Government argues, Karingithi

                                   9   may be read to refer only to a claim-processing rule. Opp’n at 11. The plain import of the

                                  10   Karingithi court’s language, however, suggests that the Karingithi court was concerned with more

                                  11   than just a claim-processing rule. For instance, the Karingithi court repeatedly pointed to the

                                  12   regulations as dispositive of when jurisdiction “vests” with the Immigration Court, and when the
Northern District of California
 United States District Court




                                  13   Immigration Court has jurisdiction “over [] removal proceedings.” 913 F.3d at 1160, 1162. This

                                  14   language suggests that the Ninth Circuit’s references to jurisdiction refer to subject matter

                                  15   jurisdiction. See United States v. Cruz-Aguilar, 394 F. Supp. 3d 1313, 1318–19 (E.D. Wash.

                                  16   2019) (reading Karingithi to proscribe “subject matter jurisdiction over a noncitizen’s removal

                                  17   proceeding”).

                                  18          Indeed, other federal courts of appeals have understood the Karingithi language in this

                                  19   way. See, e.g., United States v. Cortez, 930 F.3d 350, 359 (4th Cir. 2019) (citing Karingithi as an

                                  20   example of a case in which a court “treat[ed] § 1003.14(a) as though it implicates an immigration

                                  21   court’s adjudicatory authority or ‘subject matter jurisdiction’”). The parties in Karingithi also

                                  22   clearly briefed the issue in this way. See, e.g., Karingithi, CA No. 16-70885, Supp’l Brief for

                                  23   Pet’r, Dkt. 56 at 19 (discussing the regulations’ impact on “subject matter jurisdiction”); id.,

                                  24   Supp’l Brief for Resp., Dkt. 57 at 7 (“Under the controlling regulations, the Immigration Court

                                  25   had subject-matter jurisdiction over Karingithi’s removal proceedings.”).

                                  26          Some district courts have attempted to limit the import of Karingithi by concluding that

                                  27   only some of the applicable regulations are jurisdictional in nature. For instance, in United States

                                  28                                                     11
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   v. Arteaga-Centeno, No. 18-CR-00332-CRB, 2019 WL 3207849 (N.D. Cal. July 16, 2019), the

                                   2   court held that Karingithi should be read to indicate that “the jurisdictional provisions of the

                                   3   regulations are limited to §§ 1003.13–14,” and do not include 8 C.F.R. § 1003.15. Id. at *7; see

                                   4   also Diaz-Lastra, 2019 WL 4394542, at *3 (same). However, the Government does not advocate

                                   5   that interpretation of Karingithi in the instant case. On the contrary, the Government’s argument

                                   6   specifically hinges on the proposition that 8 C.F.R. §§ 1003.14 and 1003.15 are also not

                                   7   jurisdictional. E.g., Opp’n at 5 (arguing that “8 C.F.R. §§ 1003.14(a) and 1003.15 are claim-

                                   8   processing rules, not jurisdictional ones”). As a general matter, the Court agrees that it would be

                                   9   improper to needlessly “contort Karingithi” when “it is clear that Karingithi contemplates that

                                  10   Section 1003.15 is jurisdictional.” Gutierrez-Ramirez, 2019 WL 3346481, at *6.

                                  11          Finally, in the course of its argument, the Government mentions various decisions from

                                  12   “the Fourth, Fifth, Seventh, Tenth, and Eleventh Circuits” as persuasive authority for the
Northern District of California
 United States District Court




                                  13   proposition that 8 C.F.R. § 1003.15(b) is not jurisdictional. Opp’n at 10. These cases undercut the

                                  14   Government’s argument, however. This is so because the authoring courts recognized that their

                                  15   decisions contradicted Karingithi, and hence reached a conclusion contrary to Ninth Circuit law.

                                  16   See, e.g., Perez-Sanchez v. United States Attorney Gen., 935 F.3d 1148, 1155 (11th Cir. 2019)

                                  17   (listing the Ninth Circuit as a circuit that has “accepted the proposition that 8 C.F.R. § 1003.14

                                  18   sets forth a jurisdictional rule”); Cortez, 930 F.3d at 359 (citing Karingithi as an example of a case

                                  19   in which a court “treat[ed] § 1003.14(a) as though it implicates an immigration court’s

                                  20   adjudicatory authority or ‘subject matter jurisdiction’”). This Court is bound by the case law of

                                  21   the Ninth Circuit.

                                  22          For this reason, it is also of no consequence that the BIA held the regulations to be “claim-

                                  23   processing” in Matter of Rosales Vargas, 27 I. & N. Dec. 745 (BIA 2020). The Court is bound by

                                  24   Ninth Circuit’s determination that the regulations are jurisdictional. See, e.g., Suchite-Ramirez,

                                  25   2019 WL 4396142, at *2 (explaining that argument that 8 C.F.R. § 1003.15(b)(6) is claim-

                                  26   processing “directly contradicts the Ninth Circuit’s reasoning in Karingithi, in which the Court

                                  27   concluded that the regulatory requirements governing charging documents, including NTAs, are

                                  28                                                     12
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   jurisdictional”).

                                   2           Accordingly, the Court agrees with Defendant that this Court is bound by Karingithi, and

                                   3   Karingithi stands for the proposition that 8 C.F.R. § 1003.14(a) and 8 C.F.R. § 1003.15(b)(6) are

                                   4   jurisdictional.1 The Court proceeds to consider the Government’s argument that Defendant’s

                                   5   “actual notice” of the “address of the Immigration Court where the Service will file” the NTA, 8

                                   6   C.F.R. § 1003.15(b)(6), nonetheless remedied this jurisdictional defect.

                                   7           3. Defendant’s Purported “Actual Notice” of the Address of the Immigration Court
                                                  Did Not Vest the Immigration Court with Jurisdiction
                                   8
                                               The Government asserts that even if the Court concludes that under C.F.R. § 1003.14(a)
                                   9
                                       and 8 C.F.R. § 1003.15(b)(6), the requirement that an NTA include the “address of the
                                  10
                                       Immigration Court where the Service will file” the NTA is jurisdictional, the Court should still
                                  11
                                       find that the Immigration Court had jurisdiction over removal proceedings in the instant case.
                                  12
Northern District of California




                                       Opp’n at 13. According to the Government, “multiple documents” may be used to provide “the
 United States District Court




                                  13
                                       requisite notice under” 8 C.F.R. § 1003.15(b)(6). Id. at 13–14. Here, the Government asserts that
                                  14
                                       two Notices of Hearing served on the Defendant provided Defendant with actual notice of the
                                  15
                                       location at which the NTA was filed. Id. at 13; Vargas Decl. ¶¶ 13, 14; August 31, 2017 NOH;
                                  16
                                       September 20, 2017 NOH. As Defendant notes, however, the Government’s actual notice
                                  17
                                       argument fails for legal and factual reasons.
                                  18
                                               First, as a legal matter and as this Court and other courts have concluded, the regulations
                                  19
                                       do not indicate that a Notice of Hearing that includes the information the NTA originally omitted
                                  20
                                       cures a non-compliant NTA. Nunez-Romero, 2020 WL 1139642, at *8; Gutierrez-Ramirez, 2019
                                  21
                                       WL 3346481, at *7; see also Ramos-Urias, 2019 WL 1567526, at *3(“[T]he Court can find no
                                  22
                                       regulatory support for the proposition that a notice of hearing cures a regulatorily-deficient NTA
                                  23
                                       or can serve as a separate charging document.”). As a result, the Government’s actual notice
                                  24
                                       argument fails as a matter of law.
                                  25

                                  26   1
                                         In light of the controlling nature of Karingithi, the Court need not reach Defendant’s argument
                                  27   that the government is judicially estopped from adopting the litigation position it adopts in the
                                       instant case. Reply at 2.
                                  28                                                      13
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1          Second, as a factual matter, if “there is no evidence that Defendant’s Notice of Hearing

                                   2   was ever . . . filed with the Immigration Court,” such a non-compliant Notice of Hearing cannot

                                   3   cure a faulty Notice to Appear. Gutierrez-Ramirez, 2019 WL 3346481, at *7; Nunez-Romero,

                                   4   2020 WL 1139642, at *8. This is so because “8 C.F.R. § 1003.14 states that ‘jurisdiction vests

                                   5   . . . when a charging document is filed with the Immigration Court by the Service.’ Under this

                                   6   plain language (and if the Notice of Hearing is akin to an amended charging document), the Notice

                                   7   of Hearing would need to be filed with the Immigration Court.” Gutierrez-Ramirez, 2019 WL

                                   8   3346481, at *6 (internal alterations omitted).

                                   9          In the instant case, the Government seeks to rely on the Notices of Hearing. However, just

                                  10   as was the case in Gutierrez-Ramirez and Nunez-Romero, “there is no evidence that the Notice of

                                  11   Hearing was ever filed with the Immigration Court,” as would be required for it to independently

                                  12   function as a kind of “amended charging document” under 8 C.F.R. § 1003.14. Gutierrez-
Northern District of California
 United States District Court




                                  13   Ramirez, 2019 WL 334648, at *6; Nunez-Romero, 2020 WL 1139642, at *9. This issue “render[s]

                                  14   the Notice of Hearing non-curative here.” Id.

                                  15          The Court therefore concludes that the Notices of Hearing did not cure the jurisdictional

                                  16   defect caused by the NTA’s violation of 8 C.F.R. § 1003.15(b). The Court therefore concludes

                                  17   that the Immigration Court lacked jurisdiction to issue the September 2017 removal order. The

                                  18   Court finally proceeds to consider whether Defendant satisfies the requirements of 8 U.S.C. §

                                  19   1326(d).

                                  20      B. Defendant Satisfies the Requirements of 8 U.S.C. § 1326(d)
                                  21          The Court now analyzes the above findings in the context of 8 U.S.C. § 1326(d), which

                                  22   sets forth three prongs that a defendant must establish to successfully collaterally attack his prior

                                  23   removal order. “To satisfy the third prong—that the order was fundamentally unfair—the

                                  24   defendant bears the burden of establishing both that the deportation proceeding violated his due

                                  25   process rights and that the violation caused prejudice.” Raya-Vaca, 771 F.3d at 1201 (internal

                                  26   quotation marks, citation, and brackets omitted). Accordingly, the Government argues that

                                  27   Defendant cannot satisfy the third prong of 8 U.S.C. § 1326(d). Opp’n at 16–18.

                                  28                                                     14
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1           The Court notes that numerous district courts have held that the requirements of 8 U.S.C.

                                   2   § 1326(d) do not apply to defendants who challenge the validity of a deportation order when the

                                   3   Immigration Court lacked jurisdiction over the removal proceeding. See, e.g., Martinez-Aguilar,

                                   4   2019 WL 2562655, at *4 (“[B]ecause the Notice to Appear issued to Defendant was

                                   5   jurisdictionally deficient, the subsequent removal order which caused Defendant to be deported

                                   6   was invalid as issued without proper jurisdiction, and Defendant does not need to show that he

                                   7   was prejudiced by the lack of jurisdiction before the Immigration Court.”); United States v.

                                   8   Quijada-Gomez, 360 F. Supp. 3d 1084, 1094 (E.D. Wash. 2018) (“[A] challenge to the

                                   9   immigration court’s jurisdiction need not comply with § 1326(d)’s limitations on collateral

                                  10   attacks.”).

                                  11           United States District Judge Charles Breyer explained this conclusion in United States v.

                                  12   Arteaga-Centeno, 353 F. Supp. 3d 897 (N.D. Cal. 2019), vacated on other grounds by United
Northern District of California
 United States District Court




                                  13   States v. Arteaga-Centeno, 2019 WL 1995766. In Arteaga-Centeno, Judge Breyer explained that

                                  14   for the purposes of 8 U.S.C. § 1326(d), there is a distinction between “jurisdictionally-invalid

                                  15   orders and orders that are invalid for any other reasons.” 353 F. Supp. 3d at 903. Judge Breyer

                                  16   noted that Ninth Circuit precedent compels the conclusion “that if the order is void on its face for

                                  17   want of jurisdiction, it is the duty of this and every other court to disregard it.” Id. (internal

                                  18   alteration and quotation marks omitted) (quoting Wilson v. Carr, 41 F.2d 704, 706 (9th Cir.

                                  19   1930)). The Government’s argument that 8 U.S.C. § 1326(d) applies “to jurisdictionally-invalid

                                  20   orders, . . . is thus precluded by the Ninth Circuit’s requirement that courts must disregard invalid

                                  21   orders and that such orders are legal nullities.” Id. (internal alteration and quotation marks

                                  22   omitted) (quoting Wilson, 41 F.2d at 706). Simply put, a Defendant’s challenge to a

                                  23   jurisdictionally deficient removal order “is not a ‘collateral challenge’ to his deportation order,

                                  24   because there is no removal order to be collaterally attacked.” Id.

                                  25           In the instant case, the Court need not resolve the question of whether the foregoing

                                  26   analysis is correct because Defendant meets the requirements of 8 U.S.C. § 1326(d). The Court

                                  27   finds that the September 2017 removal order was “fundamentally unfair” under 8 U.S.C.

                                  28                                                      15
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   § 1326(d)(3). First, because jurisdiction never vested in the Immigration Court, the September

                                   2   2017 removal order violated Defendant’s due process rights. Courts in this circuit have held that

                                   3   when the Immigration Court enters a removal order without jurisdiction over a defendant, the

                                   4   Immigration Court violates the defendant’s due process rights. See, e.g., United States v. Erazo-

                                   5   Diaz, No. 18-CR-00311-TUC, 2018 WL 63222168, at *5 (D. Ariz. Dec. 4, 2018) (“The Court

                                   6   agrees that the order of removal is fundamentally unfair under § 1326(d)(3). Because it was

                                   7   entered without jurisdiction, it was a violation of Defendant’s due process rights.”); see also

                                   8   United States v. Rodriguez-Rosa, No. 18-CR-00079-MMD, 2018 WL 6635286, at *4 (D. Nev.

                                   9   Dec. 11, 2018) (finding fundamental unfairness where the immigration court did not have

                                  10   jurisdiction).

                                  11           Second, in light of the defective NTA, Defendant was prejudiced because he was

                                  12   “removed when he should not have been.” See United States v. Aguilera-Rosa, 769 F.3d 626, 630,
Northern District of California
 United States District Court




                                  13   636 (9th Cir. 2014); see also United States v. Camacho-Lopez, 540 F.3d 928, 930 (9th Cir. 2006)

                                  14   (“Camacho was removed when he should not have been and clearly suffered prejudice.”). The

                                  15   Government attempts to distinguish the foregoing case law, and argues that the case law

                                  16   concerned situations outside the context of defective NTAs. Opp’n at 17–18. However, the Ninth

                                  17   Circuit’s holdings are readily applicable to the context of a jurisdictionally defective NTA. As the

                                  18   Ninth Circuit has explained, even if the Immigration Court would have otherwise been able to

                                  19   remove Defendant “through a formal removal proceeding” that was jurisdictionally sound,

                                  20   Defendant’s “removal on illegitimate grounds is enough to show prejudice.” United States v.

                                  21   Ochoa-Oregel, 904 F.3d 682, 686 (9th Cir. 2018). Having shown a due process violation and

                                  22   prejudice, the Court concludes that Defendant has met his burden to show “fundamental

                                  23   unfairness.”

                                  24           In the instant case, Defendant has demonstrated a violation of his due process rights.

                                  25   Accordingly, Defendant “need not show exhaustion of administrative remedies or that he was

                                  26   denied judicial review pursuant to § 1326(d)(1) and (2).” Ramos-Urias, 348 F. Supp. 3d at 1037;

                                  27   see also Gutierrez-Ramirez, 2019 WL 3346481, at *8 (“Because Defendant has demonstrated that

                                  28                                                    16
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
                                   1   his removal was fundamentally unfair, ‘he need not show exhaustion of administrative remedies or

                                   2   that he was denied judicial review pursuant to § 1326(d)(1) and (2).’”), Lazaro v. Mukasey, 527

                                   3   F.3d 977, 980 (9th Cir. 2008) (“A petitioner is entitled to relief from a defective [Notice to

                                   4   Appear] if he ‘show[s] that the Immigration Court lacked jurisdiction’” (citation omitted)); United

                                   5   Farm Workers of Am., AFL-CIO v. Ariz. Agric. Emp’t Relations Bd., 669 F.2d 1249, 1253 (9th

                                   6   Cir. 1982) (“Exhaustion of administrative remedies is not required where . . . the administrative

                                   7   proceedings themselves are void.”); Reese Sales Co. v. Hardin, 458 F.2d 183, 187 (9th Cir. 1972)

                                   8   (explaining that exhaustion of administrative remedies is not required where “the agency lacks

                                   9   power or jurisdiction to proceed”).

                                  10          In sum, Defendant has shown that Defendant is entitled to relief. The September 2017

                                  11   removal order is void because the Immigration Court lacked jurisdiction over the removal

                                  12   proceedings. As the September 2017 removal order is void, the Court finds that the Government
Northern District of California
 United States District Court




                                  13   cannot establish a predicate element—the prior removal or deportation of Defendant—of the sole

                                  14   offense in the Indictment. See Raya-Vaca, 771 F.3d at 1201. Accordingly, the Court GRANTS

                                  15   the motion to dismiss the Indictment.

                                  16   IV.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss the

                                  18   Indictment.

                                  19   IT IS SO ORDERED.

                                  20   Dated: April 8, 2020

                                  21                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     17
                                       Case No. 19-CR-00184-LHK
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT
